Report of Independent Registered Public Accounting Firm on Internal Control Required Under Form N-SAR To the Members and Board of Directors of Rochdale Core Alternative Strategies Master Fund LLC: In planning and performing our audit of the financial statements of Rochdale Core Alternative Strategies Master Fund LLC (the “Fund”)as of and for the year ended March 31, 2009, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Fund’s internal control over financial reporting, including controlsover safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. The management of the Fund is responsible for establishing and maintaining effective internal control over financial reporting. In fulfilling this responsibility, estimates and judgments by management are required to assess the expected benefits and related costs of controls. A fund’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements forexternal purposes in accordance with generally accepted accounting principles (GAAP). A fund’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the fund; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of the fund are being made only in accordance with authorizations of management and directors of the fund; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of a fund’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk thatcontrols may become inadequate because ofchanges in conditions, or thatthe degree of compliance with the policies or procedures may deteriorate. The Lincoln Building, 60 East 42nd Street, New York, NY 10165212.286.2600 tel212.286.4080 fax A deficiency in internal control over financial reporting exists when the design or operation of a control does not allow management or employees, in the normal course of performingtheir assigned functions, to prevent or detect misstatements on a timelybasis. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibilitythat a material misstatement of the fund’s annual or interim financial statementswill not be prevented or detected. A material weakness isa significant deficiency, or combination of significant deficiencies, thatresults in more than a remote likelihood that a material misstatement of the Fund’s annual or interim financial statements will not be prevented or detected on a timely basis. Our consideration of the Fund’s internal control over financial reporting was for the limited purpose described in the first paragraph and would not necessarily disclose all deficiencies in internal control that might be material weaknesses under standards established by the Public Company Accounting Oversight Board (United States). However, we noted no deficiencies in the Fund’s internal control over financial reporting and its operation,including controls over safeguarding securities, that we consider to be amaterial weakness as defined above as of March 31, 2009. This report is intended solely for the information and use of management and the Board of Directors of Rochdale Core Alternative Strategies Master Fund LLC and the Securities and Exchange Commission and is not intended to be and should not be used by anyone other than these specified parties. New York,
